DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 5/26/2021. Claims 1-11 are currently pending. Claims 1-11 have been amended in a preliminary amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Regarding claim 1, the limitation “each portion of sheet is a single sheet of the package in a flat configuration” in lines 8-9 is vague and indefinite because it is not clear how each portion of the sheet is capable of being “of the package” when the sheet has not yet been used to form a package. The claimed apparatus is for making packages but the limitation implies that each portion of sheet is always a part of a package. Furthermore, it is not clear if the single sheet is being claimed in “a flat configuration” or if the package is being claimed in “a flat configuration.” In order to further prosecution, each portion of sheet is interpreted to not always be a part of the package and the portion of sheet is interpreted to be in the flat configuration. Claims 2-11 are rejected based on their dependency from claim 1.
	Regarding claim 1, the limitation “each package of said multiplicity of packages comprises at least one product and said single sheet of the package adapted to pass from a flat configuration to a configuration coupled with said at least one product” in lines 10-12 is indefinite for multiple reasons. First, it is not clear if the claimed “a flat configuration” is the same flat configuration recited in 9. Second, it is not clear how the package can comprise a sheet that goes between a configuration not coupled with a product (flat configuration) to a configured coupled with a product since a package must necessarily comprise the product. Is the sheet somehow only one part of the package that is later coupled to the product after other portions of the package have supported the product? In this case, it is not clear how to interpret this limitation in order to further prosecution.
	Regarding claim 1, the limitation “said coupled configuration of said at least one single sheet of the package provides that said at least one single sheet forms a support for said at least one product of the package” in lines 12-14 in indefinite because it is not clear what is being claimed due to the awkward grammar. How should “provides that” be interpreted? Does applicant mean to claim that said at least one single sheet of the package forms a support for said at least one product in said coupled configuration? In order to further prosecution, the limitation has been interpreted such that said at least one single sheet of the package supports a product in the coupled configuration.
	Regarding claim 1, the limitation “said at least one single sheet” in line 13 lacks sufficient antecedent basis. In order to further prosecution, the limitation is interpreted as referring to the single sheet recited in line 9.
	Regarding claim 1, the limitation “said at least one single multiple sheet” in line 16 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to be referring to one of the multiplicity of multiple sheets.
	Regarding claim 1, the limitation “separates each of said at least one single multiple sheet into at least two single separate sheets of the packages” in lines 16-17 is indefinite because it is not clear if each sheet is associated with the same package as the other sheets separated from the same single multiple sheet or if each sheet is associated with a package different from the other sheets separated from the same single multiple sheet. In order to further prosecution, the limitation has been interpreted such that each sheet is either associated with either the same or a different package as the other sheets separated from the same single multiple sheet.
	Regarding claim 1, the limitation “each exit track of said at least two exit tracks carries at least one single separate sheet of the package of said at least two single separate sheets of the packages” in lines 18-20 is indefinite because as written the single separate sheet of the package is a part of the apparatus. However, the preamble recites that the apparatus is for making packages, thereby implying that the packages are not a part of the apparatus. It is not clear how the sheet, which is a part of the package, can both be a part of the apparatus and not be a part of the apparatus. In order to further prosecution, the limitation has been interpreted such that the sheet is a part of the apparatus that becomes a part of the package.
	Regarding claim 2, the limitation “adapted to couple at least one product with each of said multiplicity of single sheets of the packages” in line 2-3 is indefinite because it is not clear the at least one product is coupled to each multiplicity of single sheets or if each product is coupled to one corresponding single sheet of the multiplicity of single sheets.
	Regarding claim 3, the limitation “adapted to couple at least one product with each of said multiplicity of single sheets of the packages” in line 2-3 is indefinite because it is not clear the at least one product is coupled to each multiplicity of single sheets or if each product is coupled to one corresponding single sheet of the multiplicity of single sheets.
	Regarding claim 4, the limitation “in flat configuration” in line 4 is vague and indefinite because it is not clear if the flat configuration is referring to one of the flat configurations recited in claim 1 or a new flat configuration. In order to further prosecution, the limitation has been interpreted to be either referring to one of the flat configurations recited in claim 1 or a new flat configuration.
Regarding claim 5, the limitation “in flat configuration” in line 4 is vague and indefinite because it is not clear if the flat configuration is referring to one of the flat configurations recited in claim 1 or a new flat configuration. In order to further prosecution, the limitation has been interpreted to be either referring to one of the flat configurations recited in claim 1 or a new flat configuration.
Regarding claim 6, the limitation “said translatable configuration of said separation device provides that said separation device is free to translate” in lines 4-5 is indefinite because it is not clear what is being claimed due to the awkward grammar. Does applicant intend to claim that the separation device is configured to translate in the translatable configuration? In order to further prosecution, the limitation has been interpreted to mean that the separation device is configured to translate in the translatable configuration.
Regarding claim 7, the limitation “in flat configuration” in line 4 is vague and indefinite because it is not clear if the flat configuration is referring to one of the flat configurations recited in claim 1 or a new flat configuration. In order to further prosecution, the limitation has been interpreted to be either referring to one of the flat configurations recited in claim 1 or a new flat configuration.
	Regarding claim 8, the limitation “said translatable configuration of said mobile guide provides that said mobile guide is free to translate” in lines 4-5 is indefinite because it is not clear what is being claimed due to the awkward grammar. Does applicant intend to claim that the mobile guide is translatable in the translatable configuration? In order to further prosecution, the limitation has been interpreted to mean that the mobile guide is configured to translate in the translatable configuration.
	Regarding claim 10, limitations similar to those indicated as indefinite above in claim 1 are indefinite based on the same reasoning.
	Regarding claim 10, the limitation “said process comprises a sequence of operations in chronological order between them” in lines 11-12 is indefinite because it is not clear how to interpret “between them” in the context of the limitation.
	Regarding claim 10, the limitation “at least one multiplicity of multiple sheets” in line 13 is indefinite because it is not clear if the limitation is referring to a new at least one multiplicity of multiple sheets or the at least one multiplicity of multiple sheets recited in claim 1. In order to further prosecution, the limitation has been interpreted to either be referring to the at least one multiplicity of multiple sheets recited in claim1 or a new at least one multiplicity of multiple sheets. Claim 10 further recites “a single feeding track” in line 14, “a feeding station” in line 14, and “a separation station” in line 14. These limitations are rejected based on the same reasoning and have been interpreted in the same manner.
	Regarding claim 11, the limitation “in flat configuration” in line 3 is vague and indefinite because it is not clear if the flat configuration is referring to one of the flat configurations recited in claim 1 or a new flat configuration. In order to further prosecution, the limitation has been interpreted to be either referring to one of the flat configurations recited in claim 1 or a new flat configuration.

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the primary reason for allowance is the inclusion of “a single feeding track carrying at least one multiplicity of multiple sheets” (emphasis added) and “each exit track of said at least two exit tracks carries at least one single separate sheet of the package” (emphasis added). As written, the claim requires that a multiplicity of multiple sheets on a single feeding track and a sheet on an exit track are a part of the apparatus. The prior art does not disclose either of these limitations and it is not clear how the prior art may be modified to meet these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/10/2022